Effective immediately, the sub-sections entitled “Ownership of Fund Shares” and “Other Accounts” in Appendix C entitled “Portfolio Manager(s)” are hereby restated with respect to Eric B. Fischman, Paul J. Gordon, and MFS Mid Cap Growth Portfolio: Ownership of Fund Shares The following table shows the dollar range of equity securities of the Fund beneficially owned by the Fund’s portfolio manager(s) as of June 30, 2011. The following dollar ranges apply: N. None A. $1 – $10,000 B. $10,001 – $50,000 C. $50,001 – $100,000 D. $100,001 – $500,000 E. $500,001 – $1,000,000 F. Over $1,000,000 N – Because the Funds serve as underlying investment vehicles for variable annuity and life contracts, the portfolio managers are not eligible to invest directly in the Funds. Therefore, no portfolio manager owned shares of a fund. Other Accounts In addition to the Fund, the Fund’s portfolio manager is named as a portfolio manager of certain other accounts managed or subadvised by MFS or an affiliate, the number and assets of which, as of June 30, 2011 were as follows: Fund Portfolio Manager Category of Accounts Managed Number of Accounts Total Assets MFS Mid Cap Growth Portfolio Eric B. Fischman Registered Investment Companies* 12 $7.5 billion Other Pooled Investment Vehicles 2 $196.5 million Other Accounts 3 $9.1 million Paul J. Gordon Registered Investment Companies* 3 $1.2 billion Other Pooled Investment Vehicles 1 $181.5 million Other Accounts 0 N/A * Includes the Fund. Advisory fees are not based upon performance of any of the accounts identified in the table above.
